PER CURIAM.
Petitioners seek by conflict certiorari to have reviewed in this Court a decision by the District Court of Appeal, Second District, Fla.App., 267 So.2d 661, which affirmed a decision of the Circuit Court in and for Pinellas County, Florida, committing them to jail on a charge of contempt for refusing to answer certain questions, notwithstanding their claiming the benefits of the fifth amendment to the Constitution of the United States and Article I, Section 9,1 Constitution of Florida, F.S.A. against self incrimination.
Following affirmance by the District Court of Appeal, petitioners were taken into custody and then filed petition for certiorari here under our Rule 4.5, subd. c(6), 32 F.S.A. which provides an automatic stay but subject to review at either appellate level. Under the circumstances here present, the District Court of Appeal, Second District, Fla.App., 267 So.2d 658, entered its opinion and order dissolving the stay resulting in petitioners’ imprisonment. Thereafter, petitioners, having no other alternative, sought a discretionary stay order in this Court pending action on the review here of the decision by the District Court of Appeal. This Court entered a rule nisi commanding the State’s Attorney in and for the Circuit Court of Pinellas County on behalf of the State of Florida, to show cause why the judgment of imprisonment should not be stayed pending final action by this Court on the certiorari petition, and released the petitioners on bail of $1000.00. The State’s (prosecuting) Attorney, appearing on behalf of the State of Florida, answered the rule nisi and by agreement of counsel the matter was set for argument in this Court.
In the meantime, the criminal trial in which petitioners here were sought as witnesses was getting underway, and in the public interest, this Court expedited the argument and waived the normal procedural rules.
In order to bring the matter on for review, this Court issued a writ of certiorari.
The matter now having come on for final disposition on the record before us and argument of counsel having been heard and this Court finding no harmful error in the decision of the District Court of Appeal or the trial court, it is ordered that the decision under review is affirmed, and it is further
Ordered that the filing for a petition for rehearing is dispensed with, and it is further
Ordered that in view of the federal question, which we believe to be involved, proceedings in the District Court of Appeal, Second District, and in the Circuit Court in and for Pinellas County, Florida, are hereby stayed to and including Tuesday, October 24, 1972, in order to allow petitioners to seek review in and apply to the Supreme Court of the United States for such further stay, if any, as that court might deem appropriate.
It is so ordered.

. Section 9. Due process No person shall be deprived of life, liberty or property without due process of law, or be twice put in jeopardy for the same offense, or be compelled in any criminal matter to be a witness against himself.